United States Court of Appeals
                     For the First Circuit


No. 13-1587

                     KATHY RODRÍGUEZ-VIVES,

                      Plaintiff, Appellant,

                               v.

                PUERTO RICO FIREFIGHTERS CORPS OF
                 THE COMMONWEALTH OF PUERTO RICO,

                      Defendant, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on February 18, 2014 is
amended as follows:
     On page 17, lines 2-3: Insert commas after "conclusion" and
"against" so that the sentence reads: "A conclusory allegation,
however, is one which simply asserts a legal conclusion, such as
"I was retaliated against," not a specific factual allegation,
such as "my supervisor threw a book at me," that merely lacks
some surrounding context.